Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This final Office action responds to claims submitted May 25, 2021.
Applicant canceled claims 1-40 and added claims 41-55.  Claims 41-55 are pending and have been examined.

Claim Objections



Claims 41 and 49 are objected to because of the following informalities: The claims recite “each of said conditional purchasers is pre-qualified for a “reverse mortgage” loan.”  The limitation contains typographical errors.  For the purpose of compact prosecution, examiner will interpret the limitation as reciting “each of said conditional purchasers is pre-qualified for a reverse mortgage loan.”  Appropriate correction is required.  Furthermore, examiner will also interpret the reverse mortgage loan element as referring to reverse mortgage loan products currently known in the art.  See Federal Trade Commission (“Reverse Mortgages,” https://www.consumer.ftc.gov /articles/0192-reverse-mortgages.  Dec. 17, 2012.).
Claims 43 and 51 are objected to because of the following informalities: The claims recite “a “Contract of purchase” for the purchase and sale of said rental real property.”  The claims contain typographical errors.  For the purpose of compact contract of purchase for the purchase and sale of said rental real property.”  Appropriate correction is required.
Claims 45 and 53 are objected to because of the following informalities: The claims recite “when said amount of said “reverse mortgage” loan is less than a lump sum of said sale.”  The claims contain typographical errors.  For the purpose of compact prosecution, examiner will interpret the limitation as reciting “when said amount of said reverse mortgage loan is less than a lump sum of said sale.”  Appropriate correction is required.  
Claim 46 is objected to because of the following informalities: The claim recites “before the step (a), further comprising….”  The claim contains a typographical error.  For the purpose of compact prosecution, examiner will interpret the limitation as reciting “before the step (a), further comprises….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 48 and 55: Claims 48 and 55 recite “said service provider.”  There is insufficient antecedent basis for this limitation in the claims.  
Claim Rejections - 35 USC § 101







35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-55 are rejected under 35 U.S.C. §101 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 41 and 49: The claims recite a process and system (e.g., “a method of purchasing rental real property for seniors, comprising the steps of…” and “a system for current tenants purchasing senior apartment rental properties, comprising…”), which are statutory categories of invention.  However, claims 41 and 49 recite an abstract idea:
(Claim 41)
Receiving a preliminary sale agreement which is executed between said seniors as conditional purchasers and a seller of said rental real property, wherein, in said preliminary sale agreement, each of said conditional purchasers is pre-qualified for a “reverse mortgage” loan;

Sending said preliminary sale agreement to a development group for converting apartments of said rental real property into a plurality of condominium properties that a sole ownership of said rental real property is converted into multiple ownerships for sale units, wherein a market value of each of said condominium properties must be higher than a sale price of said apartment of said rental real property;

(Claim 49)
A preliminary agreement, wherein said preliminary sale agreement is configured for being executed between seniors as conditional purchasers and a seller of a rental real property, wherein said preliminary sale agreement contains information of each of the conditional purchasers who is pre-qualified for a “reverse mortgage” loan;

Send sale preliminary sale agreement to a development group for converting apartments of said rental real property into a plurality of condominium properties that a sole ownership of said rental real property 

The above limitations recite a method to conduct a property sale transaction between two parties.1  Examiner asserts such methods are also “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)….”2  Under the Office’s guidance, commercial or legal interactions fall within the “certain methods of organizing human activity” group of abstract ideas.3  Thus, the independent claims recite an abstract idea.
The claims do not integrate the judicial exception into a practical application. Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.4  The following limitations recite data gathering and data output:
(Claim 41)
Said property platform updating information of said condominium property regarding apartment conversion in order to sell said condominium property to said respective conditional purchaser.

(Claim 49)
A property platform storing said preliminary sale agreement and adapted for said real tenants to access through the Internet…,

Update information of said condominium property in order to sell said condominium property to said respective conditional purchaser.

5 
The additional embodiment limitations of “via Internet, a property platform, in form of a website … said property platform…” (claim 41) and “a system for current rental tenants purchasing senior apartment rental properties, comprising … a property platform … adapted for said rental tenants to access through Internet, wherein said property platform is in form of a website configured to…” (claim 49) also fail to integrate the abstract idea into a practical application.  Applicant’s specification teaches:
Paragraph 0047: According to the preferred embodiment, the property platform is preferably a website for the conditional purchasers 10 to access through public communication network, such as Internet. Therefore, the development group can place the information of the senior apartment rental properties on the property platform.  In addition, the preliminary sale agreement will be shown on the property platform for the conditional purchasers 10. 

Neither the specification nor the claims disclose a particular machine.6  The applicant’s specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The limitations describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claim.7  Therefore, the claims are directed to an abstract idea.
updating…,” “a property platform storing…,” and “update…” limitations describe the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”8  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.9  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain any inventive concept or adds anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.













With respect to dependent claims 42-48 and 50-55: The dependent claims are not patent-eligible under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
	(a)	Claims 42 and 50: The “wherein, in said preliminary sale agreement, said conditional purchaser is a tenant of said apartment of said rental real property such that 
	(b)	Claims 43 and 51: The “wherein said preliminary sale agreement contains an appraisement of said market value of said respective condominium property after the conversion, an estimation of said conversion cost, and a “Contract of purchase” for the purchase and sale of said rental real property between said seller thereof and said conditional purchaser” limitation describes the abstract idea identified in the independent claims.  Claim 51 recites a similar limitation.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(c)	Claims 44 and 52: The “wherein said rental real property is a senior rental property that said seniors are residing therein” and “wherein said preliminary sale agreement contains information of said rental real property as a senior rental property that said seniors are residing therein” limitation describes the abstract idea identified in the independent claims.  Claim 52 recites a similar limitation.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(d)	Claims 45 and 53: The “wherein, in said preliminary sale agreement, said conditional purchaser is pre-settled to pay off a remainder amount when said amount of said “reverse mortgage” loan is less than a lump sum of said sale price of said apartment of said rental real property and conversion cost of said apartment” limitation 
	(e)	Claim 46: The “further comprising a step of verifying said rental real property being adapted to be converted into said condominium properties according to state laws” limitation describes the abstract idea identified in claim 41.  Thus, the claim recites an abstract idea and is not patent-eligible.
	(f)	Claims 47 and 54: The “further comprises a step of said property platform setting a purchase threshold as a clause that stipulates a minimum number of said conditional purchasers agreeing to purchase said rental real property” limitation describes the abstract idea identified in the independent claims.  Claim 54 recites a similar limitation.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(g)	Claims 48 and 55: The “wherein said preliminary sale agreement is prescribed through an escrow service that one of said conditional purchaser and said seller must agree to pay a predetermined amount of service fee to said service provider” limitation describes the abstract idea identified in the independent claims.  Claim 55 recites a similar limitation.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 



Claims 41-44, 47-52, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (Pub. No. 2012/0116983) in view of Dryden (Pub. No. 2016/0171576) in view of Wagner (US 7974917) and further in view of Fine (David A. Fine, The Condominium Conversion Problem: Causes and Solutions, Duke L.J. 306 (1980)).  
With respect to claim 41: Mak discloses a method of purchasing rental real property for seniors comprising the steps of:
	(a) 	via Internet, a property platform, in form of a website… (See at least Paragraph 0049: “Reference is first made to FIG. 1, which illustrates a block diagram of components interacting with a real estate inventory management system 10 in accordance with an example embodiment.  Generally, inventory management system 10 interfaces with a client system 14 to receive from a buyer 16 operating client system 14 a request to reserve for purchase one or more freehold, condominium or pre-construction units offered for sale by a builder 18.  For example, inventory management system 10 may interface with client system 14 by serving a webpage to the client system 14.  The term builder as used herein may refer to a builder of a real estate construction project, a vendor, a developer….”  See also Paragraph 0099: “Reference is now made to FIG. 9, which illustrates a sample screen display of a user interface of real estate inventory management system 10 showing recorded data related to the identified real estate project record such as a project summary 130, images 132 for the project, inventory data (including a percentage of sold or available units) 137, occupancy date 133, blueprint and floor plans 134, project address 136, project builder 140, project The user interface further shows a BUY NOW button 141 for receiving a request to reserve for purchase a unit of real estate….”);
	(c) 	said property platform updating information of said condominium property regarding apartment conversion in order to sell said condominium property to said respective conditional purchaser (See at least Paragraph 0065: “Memory 30 accepts input data and uses the input data to define and store unit records.  Each unit record identifies a unit of real estate to which the unit record relates.  A unit record includes a reservation status field indicating (i.e., according to the contents of that field) whether the unit of real estate is available for sale.  The reservation status field may indicate that the unit of real estate is “available for sale,” “sold,” “conditionally sold,” “pending verification,” and so on.”  See also Paragraph 0111: “At step 220, upon determining that the deposit for the identified unit record has been successfully processed, real estate inventory management system 10 updates the reservation status of the identified unit record to indicate that the unit of real estate is no longer available for sale or that the availability status is pending subsequent confirmation.  In addition, upon determining that the deposit for the identified unit record successfully processed, real estate inventory management system 10 may link the identified unit record to the buyer record to maintain the relationship between the reserved unit of real estate and the buyer 16.  This permits real estate inventory management system 10 to maintain an update to date inventory of all available units so it will not receive a subsequent request to reserve the unit of real estate that is already reserved for purchase.”).
receiving a preliminary sale agreement which is executed between seniors as conditional purchasers and a seller of said rental real property … (b) said property platform sending said preliminary sale agreement to a development group for… (See at least Paragraph 0019: “In some embodiments, the NMPS [network based negotiation and management platform or platform system] includes a negotiation engine and a contract management engine.  The negotiation engine can be operable to detect instructions that specify a list of contract terms open for negotiation between the buyer and the seller, to generate a user interface for the buyer and the seller….  The contract management engine can be operable to generate a contract for the buyer and the seller based on the list of contract terms after they have reached an agreement on all contract terms.”  See also Paragraph 0121: “FIG. 17 shows an example of a screen display 1710 for managing documents associated with a sales transaction.  A user, such as a buyer or a seller, can manage, read, sign, print, and save all documents, or paperwork, related to the sales transaction.  In some embodiments, upon signing, or execution, of any of the documents electronically (e.g., via the screen display), a computer system (e.g., server 110) causes that executed document to be automatically sent to the appropriate participants or parties in the transaction.”  See also Paragraphs 0022 and 0114.  Examiner further submits “the appropriate participants or parties in the 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of method steps to sign and transmit executed contract documents to the appropriate parties in the transaction in lieu of method steps to provide “a preview of [the] agreement of purchase and sale” as previously disclosed in Mak at paragraph 0062.  Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The above references do not explicitly teach the remaining limitations.  However, Wagner discloses wherein, in said preliminary sale agreement, each of said conditional purchasers is pre-qualified for a “reverse mortgage” loan (See at least 
Column 2, Lines 34-37: “The present disclosure relates to a new type of mortgage that comprises a forward mortgage portion and a reverse mortgage portion.  For purpose of this disclosure, this type of combination mortgage is called a ‘lifetime mortgage.’”  See also Column 11, Lines 28-39: “FIG. 7 is a flowchart that describes one embodiment of a computerized process 700 carried out by the lifetime mortgage system 100 for implementing a lifetime mortgage.  Beginning in block 710, the user input module 110 receives input regarding one or more potential borrowers….  [The] input may include, but is not limited to, information about a given home or about a price range of interest, information about the age(s) of the borrower(s), information about a desired forward See also Column 11, Lines 48-50: “Moving on to block 730, an agreement is entered into with the borrower regarding an inception and associated terms and options of the lifetime mortgage.”  See also Column 11, Lines 66-67: “Moving on the block 750, the mortgage system 100 receives a request to convert from the forward mortgage portion to the reverse mortgage portion of the lifetime mortgage.”  See also Column 12, Lines 6-14: “Moving on to block 760, the conversion engine 120 calculates the current reverse mortgage capacity at the time of conversion and applies the reverse mortgage capacity amount towards an outstanding balance of the forward mortgage portion.  In some preferred embodiments, after the borrower exercises the reverse mortgage option, the lifetime mortgage requires no monthly payments, becomes non-recourse, and is not due until the home is no longer the borrower's principal residence.”  See also Abstract: “In some embodiments, the reverse mortgage capacity is used to pay some or all of the forward mortgage portion.”  Examiner asserts a borrower who has a lifetime mortgage agreement is someone who is pre-qualified for a reverse mortgage.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to implement a mortgage agreement comprising a forward mortgage portion and a reverse mortgage portion as described by Wagner in the combination of references.  As demonstrated by Wagner, it is within the capabilities of one of ordinary skill in the art to include such method steps in  the combination of references with the predictable result of providing “an agreement for purchase and sale for the unit of real estate upon receiving payment of the reservation fee” as needed in Mak at paragraph 0110.  KSR International Co. v. Teleflex Inc., 127 
	The references do not teach the remaining limitations.  However, Fine discloses converting apartments of said rental real property into a plurality of condominium properties that a sole ownership of said rental real property is converted into multiple ownerships for sale units, wherein a market value of each of said to condominium properties must be higher than a sale price of said corresponding apartment of said rental real property (See at least Page 306: “A condominium has been described as follows: In a condominium, an individual has fee title to his own unit and, with the owners of other units, has an undivided interest in the common elements and facilities that serve the development.”  See also Page 307: “A primary feature of the condominium boom, accounting for the largest share of new condominium units on the market is, the conversion of rental apartments to condominiums.”  See also Pages 309-310: “Condominiums are also desirable because their value appreciates rapidly.  In most market condominiums appreciate a minimum of twenty percent in the first year after conversion; in some markets the units have appreciated as much as fifty percent in the first year.  Thereafter, aside from units in downtown areas, the appreciation rate is roughly equivalent to that for single family homes.  Clearly, investment in converted units offers one of the best hedges against inflation.”  See also Page 313: “Profits from sale to a developer will exceed profits from sale to an investor wishing to maintain the 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to convert apartments into condominium properties as described by Fine in the combination of references.  As demonstrated by Fine, it is within the capabilities of one of ordinary skill in the art to include such method steps in Mak’s invention with the predictable result of adding “a real estate project to real estate inventory management system” as needed in Mak at paragraph 0081.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Examiner further notes it would have been obvious to one of ordinary skill in the art to include method steps to convert apartments into condominium properties in Mak’s invention with the motivation of offering a method for “dealing with the rapidly rising costs and slowing rising rents that result in eroding profits” as taught by Fine over Mak.  Fine Page 311.
With respect to claim 42: The combination of Mak, Dryden, Wagner, and Fine discloses the method as recited in claim 41 wherein, in said preliminary sale agreement, said conditional purchaser is a tenant of said apartment of said rental real property (See at least Fine Page 324: “Under the New York regulations, a landlord may not proceed with a plan to evict tenants unless a minimum number of thirty-five percent of the tenants occupying rental units at the time the conversion plan is accepted for filing agree to purchase units.  In addition, new regulations prohibit the eviction of 
	such that said conditional purchaser, who becomes an owner of said corresponding condominium property after said apartment is converted, is rent-free and mortgage-payment free to live in said condominium property (See at least Wagner Column 12, Lines 6-14: “Moving on to block 760, the conversion engine 120 calculates the current reverse mortgage capacity at the time of conversion and applies the reverse mortgage capacity amount towards an outstanding balance of the forward mortgage portion.  In some preferred embodiments, after the borrower exercises the reverse mortgage option, the lifetime mortgage requires no monthly payments, becomes non-recourse, and is not due until the home is no longer the borrower's principal residence.”  Examiner also relies on the same rationale for including Wagner in the combination of references since the limitation describes elements previously recited in claim 41.).
	Notwithstanding the preceding discussion, examiner further submits the “said conditional purchaser is a tenant of said apartment of said rental real property” limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps 
With respect to claim 43: The combination of Mak, Dryden, Wagner, and Fine references discloses the method, as recited in claim 41, wherein said preliminary sale agreement contains an appraisement of said market value of said respective condominium property after conversion, an estimation of said conversion cost, and a “Contract of purchase” for the purchase and sale of said rental real property between said seller thereof and said conditional purchaser (See at least Mak Paragraph 0010: “In another feature, each unit record includes a purchase price field identifying a base price for the unit of real estate, each customization record includes a price field identifying prices of the available finishings and upgrades, and the method further includes calculating a purchase price for the first selected unit record using the base price and the price of the at least one of the available furnishings and upgrades identified in the customization request, and then storing the purchase price in the memory.”  See also Paragraph 0062: “Inventory management system 10 may deliver to buyers 16, end users, and investors a mechanism to reserve units of real estate online and a preview of their agreement of purchase and sale they will need to sign.”  Examiner asserts a purchase price is “an appraisement of said market value of See at least Paragraph 0022: “For example, a real-estate transaction may involve multiple, different contracts such as an Offer to Purchase Agreement, Contract for Deed, a Lead-Based Paint Disclosure contract, and the like.  In some embodiments, the NMPS further determines (e.g., based on the different contracts) the terms that are open for negotiation between the buyer and the seller.”). 
	Notwithstanding the preceding discussion, examiner submits the “wherein said preliminary sale agreement contains…” limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed invention.  MPEP §2111.05.  The limitation provides an additional description of the “said preliminary sale agreement” claim element.  It adds little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of “said preliminary sale agreement” since such descriptions are not functionally related to the operative steps performed by the claimed invention. 
With respect to claim 44: The combination of Mak, Dryden, Wagner, and Fine references discloses the method, as recited in claim 41, wherein said rental real property is a senior rental property that said seniors are residing therein (See at least Fine Page 319: “The most serious and most widely publicized adverse effect of condominium conversion is the displacement of tenants who either cannot afford to buy, or choose not to buy.  This problem is particularly acute for the poor and the elderly, who often live in the well-located old, but substantial, buildings that are prime targets for conversion.”  See also Page 324: “In addition, new regulations prohibit the eviction of any elderly person, with an annual income under $30,000 who has lived in the building for at least two years as a primary resident.”  Examiner relies on the same rationale for including Fine in the combination of references since the limitation describes elements recited in claim 41.).  
	Examiner additionally submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed invention.  MPEP §2111.05.  The limitation merely provides an additional description of “said rental real property” claim element.  It adds little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of “said rental real property” since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claim 47: The combination of Mak, Dryden, Wagner, and Fine references discloses the method as recited in claim 41, wherein the step (a) further comprises a step of setting a purchase threshold as a clause that stipulates a minimum number of said conditional purchasers agreeing to purchase said rental real property (See at least Fine Page 324: “Under the New York regulations, a landlord may not proceed with a plan to evict tenants unless a minimum number of thirty-five percent of the tenants occupying rental units at the time the conversion plan is accepted for filing agree to purchase units….  The requirement of sales to at least 35% of the existing tenants within one year to make the plan effective enables the tenants to organize into a strong bargaining unit.”  Examiner further relies on the same rationale for including Fine in the combination of references since the limitation describes elements recited in claim 41.).
With respect to claim 48: The combination of Mak, Dryden, Wagner, and Fine references discloses the method, as recited in claim 41, wherein said preliminary sale agreement is prescribed through an escrow service that one of said conditional purchaser and said seller must agree to pay a predetermined amount of service fee to said service provider (The limitation describes steps to place a portion of the buyer’s payment funds into an escrow account.  This interpretation is consistent with applicant’s specification at paragraph 0039.  See at least Mak Paragraph 0049: “Inventory management system 10 provides an escrow deposit service by receiving, from a buyer 16 operating client system 14, a reservation request and a reservation fee as a deposit for a unit of real estate….  The inventory management system 10 may deduct an administration fee for providing the service to the builder 18.”  See also Paragraph 0053: “Payment gateway 22 may process real estate related transactions and escrow deposits in accordance with real estate laws of relevant jurisdictions.”  See also Paragraph 0110: “Once the reservation fee has been successfully processed, then real estate inventory management system 10 may deduct an administration fee for use   Examiner asserts the reservation fee is money that the buyer pays towards the purchase of a home.  Furthermore, examiner submits Mak’s invention necessarily performs the “said seller must agree to pay a predetermined amount of service fee to said service provider” limitation since the inventory management system deducts an administration fee from the reservation in exchange for providing the service (including the escrow deposit service).  See MPEP §2112.02.).
With respect to claim 49: Mak discloses a system for current rental tenants purchasing senior apartment rental properties, comprising:
	a preliminary sale agreement … wherein said preliminary sale agreement contains information of… (See at least Paragraph 0062: “Inventory management system 10 may deliver to buyers 16, end users, and investors a mechanism to reserve units of real estate online and a preview of their agreement of purchase and sale they will need to sign.”  See also Paragraph 0110: “Real estate inventory management system 10 may also provide an agreement for purchase and sale for the unit of real estate upon receiving payment of the reservation fee.”),
	a property platform for storing said preliminary sale agreement and adapted for said rental tenants to access through Internet, wherein said property platform is in form of a website configured to… (See at least Paragraph 0049: “Reference is first made to FIG. 1, which illustrates a block diagram of components interacting with a real estate inventory management system 10 in accordance with an example embodiment.  Generally, inventory management system 10 interfaces with a client system 14 to receive from a buyer 16 operating client system 14 a request to inventory management system 10 may interface with client system 14 by serving a webpage to the client system 14.  The term builder as used herein may refer to a builder of a real estate construction project, a vendor, a developer….”  See also Paragraph 0061: “Inventory management system 10 may include a central control unit, a web server that is connected to the network 20 (e.g. internet), and a database stored on memory for managing data including … digitized legal contracts and agreement data provided by builders 18 or their legal counsel in associate with every unit of real estate from each builder 18….”  See also Paragraph 0099: “Reference is now made to FIG. 9, which illustrates a sample screen display of a user interface of real estate inventory management system 10 showing recorded data related to the identified real estate project record such as a project summary 130, images 132 for the project, inventory data (including a percentage of sold or available units) 137, occupancy date 133, blueprint and floor plans 134, project address 136, project builder 140, project features and details 142, and a project brochure 138.  The user interface further shows a BUY NOW button 141 for receiving a request to reserve for purchase a unit of real estate….”):
	update information of said condominium property in order to sell said condominium property to said respective conditional purchaser (See at least Paragraph 0065: “Memory 30 accepts input data and uses the input data to define and store unit records.  Each unit record identifies a unit of real estate to which the unit record relates.  A unit record includes a reservation status field indicating (i.e., according to the contents of that field) whether the unit of real estate is available for See also Paragraph 0111: “At step 220, upon determining that the deposit for the identified unit record has been successfully processed, real estate inventory management system 10 updates the reservation status of the identified unit record to indicate that the unit of real estate is no longer available for sale or that the availability status is pending subsequent confirmation.  In addition, upon determining that the deposit for the identified unit record successfully processed, real estate inventory management system 10 may link the identified unit record to the buyer record to maintain the relationship between the reserved unit of real estate and the buyer 16.  This permits real estate inventory management system 10 to maintain an update to date inventory of all available units so it will not receive a subsequent request to reserve the unit of real estate that is already reserved for purchase.”).
	Although Mak teaches the inventory management system “may also provide an agreement for purchase and sale for the unit of real estate upon receiving payment of the reservation fee” (Paragraph 0110), the reference does not explicitly teach that the agreement is executed (i.e., signed) by the parties.  However, Dryden discloses wherein said preliminary sale agreement is configured for being executed between seniors as conditional purchasers and a seller of a rental real property … send said preliminary sale agreement to a development group for… (See at least Paragraph 0019: “In some embodiments, the NMPS [network based negotiation and management platform or platform system] includes a negotiation engine and a contract management engine.  The negotiation engine can be operable to detect See also Paragraph 0121: “FIG. 17 shows an example of a screen display 1710 for managing documents associated with a sales transaction.  A user, such as a buyer or a seller, can manage, read, sign, print, and save all documents, or paperwork, related to the sales transaction.  In some embodiments, upon signing, or execution, of any of the documents electronically (e.g., via the screen display), a computer system (e.g., server 110) causes that executed document to be automatically sent to the appropriate participants or parties in the transaction.”  See also Paragraphs 0022 and 0114.  Examiner further submits “the appropriate participants or parties in the transaction” as described in Dryden include buyers, sellers, developers, and seller-developers.).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of technical features that enable buyers and sellers to sign and transmit contract documents to the appropriate parties in the transaction in lieu of technical features to provide “a preview of [the] agreement of purchase and sale” as previously disclosed in Mak at paragraph 0062.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
each of the conditional purchasers is pre-qualified for a “reverse mortgage” loan (See at least Column 2, Lines 34-37: “The present disclosure relates to a new type of mortgage that comprises a forward mortgage portion and a reverse mortgage portion.  For purpose of this disclosure, this type of combination mortgage is called a ‘lifetime mortgage.’”  See also Column 11, Lines 28-39: “FIG. 7 is a flowchart that describes one embodiment of a computerized process 700 carried out by the lifetime mortgage system 100 for implementing a lifetime mortgage.  Beginning in block 710, the user input module 110 receives input regarding one or more potential borrowers….  [The] input may include, but is not limited to, information about a given home or about a price range of interest, information about the age(s) of the borrower(s), information about a desired forward mortgage amount.”  See also Column 11, Lines 48-50: “Moving on to block 730, an agreement is entered into with the borrower regarding an inception and associated terms and options of the lifetime mortgage.”  See also Column 11, Lines 66-67: “Moving on the block 750, the mortgage system 100 receives a request to convert from the forward mortgage portion to the reverse mortgage portion of the lifetime mortgage.”  See also Column 12, Lines 6-14: “Moving on to block 760, the conversion engine 120 calculates the current reverse mortgage capacity at the time of conversion and applies the reverse mortgage capacity amount towards an outstanding balance of the forward mortgage portion.  In some preferred embodiments, after the borrower exercises the reverse mortgage option, the lifetime mortgage requires no monthly payments, becomes non-recourse, and is not due until the home is no longer the borrower's principal residence.”  See also Abstract: “In some embodiments, the 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to implement a mortgage agreement comprising a forward mortgage portion and a reverse mortgage portion as described by Wagner in the combination of references.  As demonstrated by Wagner, it is within the capabilities of one of ordinary skill in the art to include such method steps in  the combination of references with the predictable result of providing “an agreement for purchase and sale for the unit of real estate upon receiving payment of the reservation fee” as needed in Mak at paragraph 0110.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Examiner further submits it would have been obvious to one of ordinary skill in the art to include such method steps in the combination of references with the motivation of offering a system to convert a forward mortgage to a reverse mortgage without requiring the borrower to submit additional loan documents or fees as taught by Wagner over the previously cited references.  Wagner Paragraph 0017.
	The references do not teach the remaining limitations.  However, Fine discloses converting apartments of said rental real property into a plurality of condominium properties that a sole ownership of said rental real property is converted into multiple ownerships for sale units, wherein a market value of each of said condominium properties must be higher than a sale price of said apartment of said rental real property (See at least Page 306: “A condominium has been described as follows: In a condominium, an individual has fee title to his own unit and, with the See also Page 307: “A primary feature of the condominium boom, accounting for the largest share of new condominium units on the market is, the conversion of rental apartments to condominiums.”  See also Pages 309-310: “Condominiums are also desirable because their value appreciates rapidly.  In most market condominiums appreciate a minimum of twenty percent in the first year after conversion; in some markets the units have appreciated as much as fifty percent in the first year.  Thereafter, aside from units in downtown areas, the appreciation rate is roughly equivalent to that for single family homes.  Clearly, investment in converted units offers one of the best hedges against inflation.”  See also Page 313: “Profits from sale to a developer will exceed profits from sale to an investor wishing to maintain the property for rental purposes because the building is worth more to a developer due to the profitability of condominium development….  Nevertheless, by purchasing the building on borrowed money and small personal equity investment, he can turn quick sales into substantial profits on a small investment.”).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to convert apartments into condominium properties as described by Fine in the combination of references.  As demonstrated by Fine, it is within the capabilities of one of ordinary skill in the art to include such method steps in Mak’s invention with the predictable result of adding “a real estate project to real estate inventory management system” as needed in Mak at paragraph 0081.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Examiner further notes it would have been obvious to one of ordinary skill in the art to 
With respect to claim 50: Claim 50 recites the same limitations as claim 42.  Thus, the arguments applied to claim 42 also apply to claim 50.
With respect to claim 51: Claim 51 recites the same limitations as claim 43.  Thus, the arguments applied to claim 43 also apply to claim 51.
With respect to claim 52: Claim 52 recites the same limitations as claim 44.  Thus, the arguments applied to claim 44 also apply to claim 52.
With respect to claim 54: Claim 54 recites the same limitations as claim 47.  Thus, the arguments applied to claim 47 also apply to claim 54.
With respect to claim 55: Claim 55 recites the same limitations as claim 48.  Thus, the arguments applied to claim 48 also apply to claim 55.
Claims 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Dryden in view of Wagner in view of Fine and in view of Official Notice.
With respect to claim 45: Although the combination of Mak, Dryden, Wagner, and Fine references discloses the method as recited in claim 41 (See also Wagner Abstract: “[The] reverse mortgage capacity is used to pay some or all of the forward mortgage portion”), the references do not teach wherein, in said preliminary sale agreement, said conditional purchaser is pre-settled to pay off a remainder amount when said amount of said “reverse mortgage” loan is less than a lump sum of said sale price of said apartment of said rental real property and conversion cost of said apartment.  However, Official Notice is taken that such method steps and technical features are old and well-known in the art.  For example, when purchasing a residential property, buyers typically provide a down payment that covers the difference between the overall purchase price and funds received from a mortgage instrument.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to require buyers to have paid the difference between overall cost to buy the property and the funds received from the reverse mortgage before finalizing a sales agreement.
	Notwithstanding the preceding discussion, examiner submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed invention.  MPEP §2111.05.  The limitation provides an additional description of the terms and conditions in the “said preliminary sale agreement” claim element.  It adds little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of “said preliminary sale agreement” since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claim 53: Claim 53 recites the same limitation as claim 45.  Thus, the arguments applied to claim 45 also apply to claim 53.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Dryden in view of Wagner in view of Fine and further in view of Conover (Pub. No. 2009/0125283).
With respect to claim 46: The combination of Mak, Dryden, Wagner, and Fine references discloses the method as recited in claim 41.  Although Fine teaches “several states and cities have enacted provisions regulating condominium construction” (Page 320), the references do not teach the remaining limitation.  However, Conover discloses before the step (a), further comprising a step of verifying said rental real property being adapted to be converted into said condominium properties according to corresponding state laws (See at least Paragraph 0005: “[A Building Information Model (BIM)] is a digital representation of all the data associated with a building, both design, as built and as operated, that can be used by separate model checking software (MCS)….  The availability of a BIM for a building makes it possible for all the different participants in the building design, construction, operations, and approval process to all view, use, and act upon the building data….”  See also Paragraph 0004.  See also Paragraph 0010: “For compliance checking, building information models (BIM) may be conveyed to a model checking software (MCS) application that in turn has access to the trusted entity and can apply the SMARTcodes directly to the BIM where the model checking software has its own rule processor, or to the resultant rules provided by the trusted entity from the SMARTcodes and provide automated compliance checking of the building as represented by the BIM against the applicable codes.  The results of the compliance checking may be conveyed back to those who created the BIM via the MCS in a report or by updating the BIM via the MCS with data to reflect the results of the See also Paragraph 0085: Conover further teaches the claimed invention determines “whether or not a property or a building is in compliance with relevant building regulations, whether the regulations be federal, state, or local – all by notice to a user through presentation on a display or a printed report of through information transmitted across a network to remote users and interested parties.  Accordingly, exemplary systems and methods as described herein provide a tangible and technical effect of determining property and building code compliance, based on existing regulations and BIM models.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to verify the compliance of building construction with relevant state regulations described by Conover in the above combination of references with the motivation of offering a system for “automated checking of building features against regulatory requirements as BIMs are created in a comprehensive and secure manner” as taught by Conover over the previously cited references.  Conover Paragraph 0006.



Response to Arguments
Applicant's arguments filed May 25, 2021, have been fully considered but they are not persuasive. 
Regarding the claim objections: Applicant canceled claims 1-40 and added claims 41-55.  Examiner concedes the previous objections to the original claims are now deemed moot.  However, examiner identified typographical errors in the current claims and instituted new objections to claims 41, 43, 45, 46, 49, 51, and 53.
Regarding the §112(b) rejections: Applicant canceled claims 1-40 and added claims 41-55.  Examiner concedes the previous rejections to the original claims are now deemed moot.  However, claims 48 and 55 recite “said service provider.”  There is insufficient antecedent basis for this limitation in the claims.  Therefore, examiner has instituted new §112(b) rejections of claims 48 and 55. 
Regarding the §101 rejections: Applicant asserts the newly added claims do not recite an abstract idea because they recite “a novel computer-implemented method for purchasing rental property for seniors.”  Remarks 6.  This argument is not persuasive.  Purchasing real property is a commercial or legal interaction and thus falls within the “certain methods of organizing human activity” group of abstract ideas.  Applicant also argues the claims are patent-eligible cause the “invention amounts to an improvement in another technology or technical field, namely, real estate investment.”  Id.  Examiner again disagrees.  Purchasing real property or real estate investment is neither a technical process nor a technology but rather a known business process.  Finally, examiner reiterates the additional elements (e.g., “via Internet, a property platform, in form of a website”) only describe the technological environment in which to 
Regarding the §103 rejections: Applicant canceled claims 1-40 and added claims 41-55.  In response to the submission of claims 41-55, examiner updated the prior art rejections.  Applicant presented several arguments disputing the prior art rejections in their remarks.  Remarks 7-12.  However, after thorough consideration, examiner submits the applicant’s remarks are not persuasive.
	First, the applicant’s remarks are not persuasive because they primarily traverse the prior art rejections by attacking the cited references individually.  It is important to note that one cannot show obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Second, examiner submits the remarks are not persuasive because they fail to comply with 37 CFR 1.111(b).  In the remarks, the applicant merely alleges the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  For example, with respect to claims 43 and 51, the applicant alleges Mak does not disclose “an appraisement of the market value of the respective condominium property after the conversion, an estimation of the conversion cost, and a “Contract of purchase” for the purchase…” limitation.  Remarks 9.  However, as previously discussed, the examiner submits the .  
	Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks 11), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
	Finally, with respect to any remaining arguments, the arguments have been considered but are deemed moot in view of the updated rejection.  

Conclusion























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(A)	Dutta (US 6865559) teaches “As part of the entire transaction, the escrow service earns a fee, either by keeping a percentage of the purchase price or by charging the seller a separate fee.”  Column 5, Lines 7-10.
	(B)	Mudhar (Pub. No. 2014/0129366) discloses “a framework for buyers and sellers of real property to enter into a contract and transfer property safely and without relying on or paying commission to a real estate agent or broker.”  Paragraph 0003.  Mudhar further teaches:
Paragraph 0082: Once the purchase agreement is created, buyer and seller can engage in separate and parallel activities.  One parallel activity is establishing an escrow account.  In Step 9, the system may send the details of the purchase agreement to the escrow service provider who starts the escrow file in Step 10.

Paragraph 0086: Once all contingencies are removed, such as all disclosures and funding received, the escrow service provider records the sale of the property and liens resulting from lending in Step 21 and disburses funds at Step 22.  At Step 23, the system completes the sale.

	(C)	“Condominium Offering Plan: 141 Viva Bene Condominium,” Apr. 24, 2006.  http://www.miradoprop.com/141/141Plan/141_MAIN_ACCEPTED_PLAN.pdf, provides the minimum sales requirement clause:
Pages iv-v: Pursuant to existing law and regulation, the Plan may not be declared effective until written purchase agreements have been executed and delivered for at least fifteen percent (15%) of all dwelling units in the Building (which is the equivalent of at least two (2) Units) subscribed for by bona fide tenants in occupancy on the date the Plan is declared effective or bona fide purchasers who represent that they intend that they or one or more members of their immediate family occupy the Unit when it becomes vacant….  Purchasers should note that in the current real estate market, banks and other lenders may impose various restrictions on loans. Such restrictions may include requiring that a certain percentage (such as fifty (50%) or more) of the Units in a Condominium be sold before the lender will consider making a loan.  Thus it may be possible for a Purchaser to experience difficulty obtaining a loan in an association where the percentage of Units purchased is lower than a lender's particular sales minimum.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Specification Paragraph 0001.
        2 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        3 Id.
        4 Id. at 55.  
        5 Id.
        6 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        7 Id.  
        8 MPEP §2106.05(d)(II).  
        9 Id.